Citation Nr: 0503857	
Decision Date: 02/14/05    Archive Date: 02/22/05

DOCKET NO.  03-14 360	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for residuals of a cold 
injury to both feet.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from May 1953 to 
May 1955.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating action of the 
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida.  In that decision, the RO denied the 
issue of entitlement to service connection for residuals of a 
cold injury to both feet.  

A video conference hearing was held in December 2004, before 
the undersigned Acting Veterans Law Judge sitting in 
Washington, D.C., who was designated by the Chairman to 
conduct the hearing pursuant to 38 U.S.C.A. § 7107(c) (West 
2002), and who is rendering the determination in this case.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the issue on appeal has been obtained.  

2.  Residuals of a cold injury to both feet, to include 
bilateral peripheral neuropathy, are not associated with the 
veteran's active military duty.  


CONCLUSION OF LAW

Residuals of a cold injury to both feet were not incurred in, 
or aggravated by, active military service.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2004).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act Of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2004).  This law eliminated the concept of a well-grounded 
claim (inapplicable here), redefined the obligations of VA 
with respect to the duty to assist, and imposed on VA certain 
notification requirements.

By letters dated in March 2002 and April 2003, the RO 
specifically informed the veteran of the type of evidence 
necessary to support his service connection claim.  Also, the 
RO notified him that VA would make reasonable efforts to help 
him obtain such necessary evidence but that he must provide 
enough information so that VA could request the relevant 
records.  The veteran was advised of the attempts made to 
obtain evidence and was asked to provide authorization for 
the release of any additional private medical records.  Also, 
the veteran was asked to identify "any evidence" concerning 
his records so that VA could try to obtain them.  

The RO notified the veteran of the relevant criteria and 
evidence necessary to substantiate his service connection 
claim in the August 2002 rating decision, the May 2003 
statement of the case, and the August 2003 supplemental 
statement of the case.  These documents also included 
discussions regarding the evidence of record, adjudicative 
actions taken, and the reasons and bases for the denial of 
the service connection claim.  

The Board recognizes that the veteran has not been afforded a 
VA examination regarding his claim for service connection for 
residuals of a cold injury to both feet and that VA has not 
obtained an opinion regarding the probable etiology of such a 
disorder.  The veteran is entitled to a medical nexus opinion 
pursuant to the Secretary's duty to assist where there is 
competent evidence of a current disability and evidence 
indicating an association between the veteran's disability 
and his active service.  See Charles v. Principi, 16 Vet. 
App. 370 (2002).  

VA has considered the current diagnosis of bilateral 
peripheral neuropathy, as well as the veteran's treating 
physician's June 2002 opinion that this disorder is the 
result of in-service exposure to cold weather during the 
veteran's service in Germany between 1953 and 1955.  

In contrast, there is no evidence of complaints or treatment 
for residuals of a cold injury during service, or competent 
evidence of diagnosed peripheral neuropathy, until many years 
after separation from service.  The private physician's 
diagnosis/impression of residuals of a cold injury during 
service appears to be based upon nothing more than an 
uncritical acceptance of the appellant's accounts of 
treatment over 50 years ago, which is unsupported by the 
veteran's service medical records.  The Board is not obliged 
to accept medical evidence that is based on an inaccurate 
medical history.  See Wood v. Derwinski, 1 Vet. App. 190 
(1991); Wilson v. Derwinski, 2 Vet. App. 614 (1992); Swann v. 
Brown, 5 Vet. App. 229 (1993).

Therefore, the Board concludes that the veteran's treating 
physician's opinion is indeed based on speculation and that a 
remand for a VA examination with reference to the veteran's 
cold injury claim is not necessary.  

Throughout the current appeal, the RO has made attempts to 
obtain records of treatment identified by the veteran, and 
all available evidence has been associated with the claims 
folder.  Accordingly, the Board finds that VA has satisfied 
its duty to notify and to assist pursuant to the VCAA with 
regard to the veteran's claim for service connection for 
residuals of a cold injury to both feet.  See 38 U.S.C.A. 
§§ 5102 and 5103 (West 2002); 38 C.F.R. § 3.159(b) (2003); 
Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. June 24, 
2004) (Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

Factual Background

Service medical records reflect treatment for sore feet in 
October 1954.  A physical examination conducted on these 
extremities at that time demonstrated a blister at the 
veteran's left heel as well as athletic feet.  Treatment 
included soaking and the use of foot powder.  The service 
medical records are negative for complaints of, treatment 
for, or findings of residuals of a cold injury.  The May 
1955separation examination demonstrates that the veteran's 
lower extremities, including his feet, were found to be 
normal.  

In a private post-service medical record dated in September 
1998, a treating physician noted that the veteran had 
peripheral neuropathy, the "etiology of which [was] 
unclear."  VA outpatient treatment records subsequently 
dated in December 2000, June 2001, and March 2002 indicate 
that the veteran's medical history includes peripheral 
neuropathy.  

In a June 2002 letter, a private physician who has treated 
the veteran since 1994 noted that the veteran "ha[d] 
absolutely no feeling in his feet."  In particular, the 
doctor explained that examination of the veteran's feet had 
demonstrated some lesions requiring debridement, ingrown 
nails requiring cutting, and no sensation.  

In a December 2002 letter, this same physician expressed her 
opinion that "the cause of . . . [the veteran's n]europathy 
was that his feet were constantly freezing while being out in 
the snow and ice during his time in Germany from 1953 to 
1955" and that the "destruction of the nerves could take 
many years before a patient realizes that it is occurring."  
The doctor noted that the veteran's in-service activities 
were reported to her by the veteran.  

Analysis

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.  Where a veteran served for at least 90 days during 
a period of war or after December 31, 1946, and certain 
chronic diseases, such as diseases of the cardiovascular 
system, become manifest to a degree of 10 percent within one 
year from the date of termination of such service, such 
diseases shall be presumed to have been incurred or 
aggravated in service, even though there is no evidence of 
such diseases during the period of service.  38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as opposed to merely 
isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service (or 
during any applicable presumptive period) is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).  

Service connection may also be granted for a disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

The Board first notes that the veteran maintains that he was 
stationed in Germany for most of his tour of duty, where the 
weather was extremely cold during the winter.  The veteran's 
service medical records, however, are negative for complaints 
or findings of a disorder due to cold exposure.  The veteran 
was treated for sore feet, a blister, and athlete's foot, but 
there is no medical finding that he had been exposed to cold.  
Moreover, the report of examination at separation, dated in 
May 1955, notes no abnormalities were found of the vascular 
system, feet, or lower extremities.  

The claims file reflects that the veteran did not file any 
claim for VA benefits until decades after service discharge.  
In February 2002, he first requested entitlement to service 
connection for residuals of cold exposure.  

Throughout the current appeal, the veteran has contended that 
he incurred a chronic disability (characterized as bilateral 
peripheral neuropathy) as a result of his active military 
duty.  Specifically, at the personal hearing conducted via 
videoconferencing before the undersigned Acting Veterans Law 
Judge in December 2004, the veteran testified that he was 
exposed to extreme cold weather during his active military 
duty from 1953 to 1955 when he served in the mountains of 
Germany.  See Hearing transcript (T.) at 5-8.  His feet were 
always wet and cold while he served guard duty.  He 
maintained that he was not treated well by others that he 
served with during service.  As a result, he did not report 
his complaints of cold feet.  On one occasion, he recalled 
walking on a frozen pond when the ice broke, and he fell into 
the freezing water.  He recounted being treated for several 
days after this happened.  

The veteran's spouse also testified.  She reported that they 
knew each other while the veteran was in the service, and 
they were married when he returned home.  She recalled that 
he had talked about his feet always being cold, and that he 
developed a foot fungus, which resulted in difficulty 
walking.  Over the years, she related that he never liked the 
cold weather.

Here, the Board notes that the questions of whether the 
veteran developed residuals of a cold injury to both feet as 
a result of service, and whether a current disorder is 
etiologically related to his service from 1953-55 require 
competent medical evidence. Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993).  The veteran has provided various medical and 
lay statements in support of this claim.  As the record does 
not reflect that neither the veteran nor his wife possess a 
recognized degree of medical knowledge, their opinions on 
medical diagnoses or causation are not competent.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).

As the Board has discussed earlier in this decision, the 
first competent evidence of peripheral neuropathy occurred in 
September 1988.  Without evidence of a cold injury during 
service, the Board finds that a medical opinion made nearly 
50 years later lacks probative weight.  In this regard, the 
veteran's private examiner who conducted the treatment 
session in September 1988 specifically concluded that the 
etiology of the veteran's peripheral neuropathy was unclear.  

The Board acknowledges that, in a December 2002 letter, the 
veteran's private physician expressed her opinion that "the 
cause of . . . [the veteran's n]europathy was that his feet 
were constantly freezing while being out in the snow and ice 
during his time in Germany from 1953 to 1955" and that the 
"destruction of the nerves could take many years before a 
patient realizes that it is occurring."  This doctor had 
only treated the veteran since 1994, and she revealed that 
her conclusions were based upon statements made by the 
veteran himself.  The physician did not report having had 
access to the veteran's in-service and post-service medical 
reports or his service personnel records.  

Further review of the claims folder indicates that attempts 
have been made to obtain copies of the veteran's service 
medical records.  All available reports have been procured 
and associated with his file.  The available documents do not 
reflect that the veteran was exposed to extremely cold 
weather conditions resulting in a cold injury to the feet.  

The Board must conclude that the private physician's December 
2002 opinion that the veteran's peripheral neuropathy was 
caused by constant exposure to extremely cold weather 
conditions during his service in Germany between 1953 and 
1955 was based on an inaccurate medical history.  The 
competent evidence contained in the claims folder indicates 
that the veteran was not diagnosed with peripheral neuropathy 
until September 1988, more than 33 years after his separation 
from active military duty.  

In an October 2002 statement, the veteran asserted that a VA 
registered nurse had concluded that the only plausible cause 
of his neurological problems was his service-related injury 
that involved exposure to extreme cold and freezing weather 
conditions.  As discussed above, the VA registered nurse's 
opinion is based on an accurate medical history.  The 
veteran's service medical records are negative for exposure 
to extreme cold and freezing weather conditions or findings 
of residuals of a cold injury of the feet.

The lack of documented complaints or treatment for a cold 
injury in the service medical records or within a year of 
discharge from service constitute the most probative and 
convincing evidence of record concerning the questions at 
issue in this appeal.  Accordingly, the preponderance of the 
evidence is against the veteran's claim for service 
connection for residuals of a cold injury to both feet, and 
the doctrine of reasonable doubt is not for application.  See 
38 U.S.C.A. § 5107(b) (West 2002).  


ORDER

The issue of entitlement to service connection for residuals 
of a cold injury to both feet is denied.  



	                        
____________________________________________
	CHRISTOPHER J. GEARIN
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


